NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  JOAN M. YOUNG,
                     Petitioner,

                           v.
       UNITED STATES POSTAL SERVICE,
                 Respondent.
              __________________________

                      2012-3105
              __________________________

   Petition for review of the Merit Systems Protection
Board in No. AT0752090177-X-1.
              __________________________

             Decided: September 10, 2012
              __________________________

   JOAN M. YOUNG, of Columbia, Tennessee, pro se.

    KIMBERLY I. KENNEDY, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
her on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
REGINALD T. BLADES, JR., Assistant Director.
               __________________________
YOUNG   v. USPS                                          2


  Before RADER, Chief Judge, PROST and REYNA, Circuit
                        Judges.
PER CURIAM.

     Joan M. Young appeals from certain aspects of the fi-
nal order of the Merit Systems Protection Board (“Board”)
affirming that the United States Postal Service (“USPS”
or “agency”) breached the parties’ settlement agreement
and ordering specific performance. For the reasons set
forth below, we affirm.

                     I. BACKGROUND

    Ms. Young was a rural mail carrier in Columbia, Ten-
nessee prior to November 21, 2008. On that date, the
USPS placed her on enforced leave from her position
because she was allegedly unable to perform the duties of
her regular assignment. On December 30, 2008, she filed
an appeal to the Board challenging her placement on
enforced leave. The parties, however, reached a written
settlement agreement on March 31, 2009.

    Through the settlement agreement, the parties agreed
that the agency would reinstate Ms. Young if a psychia-
trist determined that she was medically capable of return-
ing to her former position. If the examination results
reflected that Ms. Young could not return to her former
position, the settlement agreement provided that she
could accept a position as a clerk in the Murfreesboro,
Tennessee Post Office, provided that the position was still
available and she was medically able to perform the
essential duties of the clerk position. The settlement
agreement permitted Ms. Young to either (1) select a
psychiatrist at her own expense, or (2) jointly select a
psychiatrist with the agency, in which case the agency
would pay for the examination.
3                                          YOUNG   v. USPS


    Ms. Young chose to select a psychiatrist at her own
expense and her examination was conducted on April 15,
2009. On that same day, the agency faxed the psychia-
trist a letter asking him to evaluate Ms. Young for medi-
cal conditions for which she had been previously treated
or evaluated. The letter also enclosed medical records
and documentation related to her worker’s compensation
claim. In a letter dated April 27, 2009, the psychiatrist
stated that Ms. Young was not capable of returning to her
prior position.

     On May 14, 2009, Ms. Young filed a petition for en-
forcement, claiming that the agency’s April 15, 2009 fax
interfered with the independence of the medical evalua-
tion and breached the settlement agreement. An admin-
istrative judge issued an initial decision denying Ms.
Young’s petition for enforcement on September 11, 2009.
Following the denial, Ms. Young successfully petitioned
for review and on May 21, 2010, the Board vacated the
initial decision and remanded the appeal to the adminis-
trative judge for further adjudication. On remand, the
administrative judge issued a second initial decision
finding that the agency materially breached the settle-
ment agreement by interfering with the independence of
the medical evaluation. The administrative judge also
recommended specific performance of the settlement
agreement.

    In a January 11, 2012 opinion, the Board agreed with
the administrative judge’s finding and recommendation.
Young v. U.S. Postal Serv., AT0752090177-X-1 (M.S.P.B.
Jan. 11, 2012). Specifically, the Board affirmed that the
settlement agreement permitted the agency to communi-
cate with the psychiatrist to the extent necessary to
convey the job requirements of Ms. Young’s former posi-
tion, but otherwise precluded the agency from communi-
YOUNG   v. USPS                                           4


cating with the psychiatrist. Additionally, the Board
affirmed that the agency’s April 15, 2009 fax constituted a
material breach and ordered specific performance of the
settlement agreement.

    Despite succeeding before the Board, Ms. Young now
challenges several aspects of its decision. In particular,
she claims that the Board erred in purportedly adding a
“new term” to the settlement agreement allowing the
agency to communicate with her psychiatrist to the extent
necessary to convey the requirements for her former
position. Additionally, she argues that the Board erred in
ignoring her request for “guidelines” to govern the
agency’s communications with her psychiatrist. She also
contends that the Board erred in failing to award dam-
ages. And lastly, Ms. Young challenges the Board’s hold-
ing with respect to the date of her retroactive
reinstatement, alleging that the Board should have pro-
vided a more definite date.

   This appeal followed. We have jurisdiction under 28
U.S.C. § 1295(a)(9).

                      II. DISCUSSION

    This court’s review of a decision of the Board is lim-
ited by statute. 5 U.S.C. § 7703(c); O’Neill v. Office of
Pers. Mgm’t, 76 F.3d 363, 364-65 (Fed. Cir. 1996). We
may reverse a decision of the Board only if it is “(1) arbi-
trary, capricious, an abuse of discretion, or otherwise not
in accordance with law; (2) obtained without procedures
required by law, rule, or regulation having been followed;
or (3) unsupported by substantial evidence.” 5 U.S.C. §
7703(c). “The interpretation of a settlement agreement is
an issue of law. We review the Board’s determinations of
law for correctness, without deference to the Board’s
5                                            YOUNG   v. USPS


decision.” King v. Dep’t of the Navy, 130 F.3d 1031, 1033
(Fed. Cir. 1997) (citations omitted).

    Having considered all of Ms. Young’s arguments, we
are not persuaded that the Board erred. To be sure, the
settlement agreement is silent on the issue of what com-
munications were permitted between the agency and Ms.
Young’s psychiatrist. But consistent with the settlement
agreement, the examining psychiatrist must be provided
the complete description of the requirements and duties of
the rural carrier position in order to make the necessary
evaluation. Because it is the entity that must determine
what the job requirements and duties are in the first
place, the agency is in the best position to provide this
information. Indeed, Ms. Young has previously recog-
nized this necessity. When she first realized that the
agency intended to submit her medical information, Ms.
Young wrote a letter giving the agency permission to
speak to the examining psychiatrist “only for the purpose
of determining the job requirements, standards, and
criteria” of a rural mail carrier. See Young v. U.S. Postal
Serv., AT0752090177-X-1, slip op. at 5 (M.S.P.B. Jan. 11,
2012). Accordingly, we conclude that the Board correctly
interpreted the meaning of the settlement agreement.

     With respect to Ms. Young’s argument that Board
failed to give sufficient guidance, we conclude that the
Board sufficiently contained the scope of permissible
communication when it explained that:

    The agency may communicate with the examining
    psychiatrist to the extent necessary to provide the
    job requirements and standards that the appel-
    lant must meet in order to be deemed medically
    capable of returning to her former position. The
    agency is otherwise precluded, however, from pre-
YOUNG   v. USPS                                          6


    senting information regarding the appellant for
    consideration and evaluation by the examining
    psychiatrist.

Id. at 9.

     Ms. Young further argues that the Board erred by
failing to award her damages for the cost of the April 2009
examination. She is mistaken. “The Board’s authority
does not include the award of monetary damages, absent
an express waiver of sovereign immunity.” Foreman v.
Dep’t of Army, 241 F.3d 1349, 1352 (Fed. Cir. 2001) (citing
Hubbard v. Merit Sys. Prot. Bd., 205 F.3d 1313, 1318
(Fed. Cir. 2000)). And although Ms. Young requests a
more definite date for her retroactive reinstatement, the
Board’s order and the settlement agreement are already
sufficiently clear to guide the determination of that date
at the appropriate time. We also note that pursuant to
the Board’s order and the settlement agreement, a psy-
chological examination must first establish that Ms.
Young is fit for duty.

   Because the Board properly interpreted the settle-
ment agreement and its decision is otherwise in accor-
dance with the law, we affirm.

                          COSTS

    Each party shall bear its own costs.

                       AFFIRMED